The opinion of the court was delivered, April 21st 1862, by
Read, J.
This case is ruled by Glyde v. Keister, 8 Casey 88, and 1 Grant’s Cases 465. The bond and warrant of attorney, being those of a married woman, were absolutely void, and of course the judgment upon the bond was a nullity as against her. The proceedings in the court below disclose the grounds upon which it was attempted to bring the case within the decisions of Patterson v. Robinson, 1 Casey 81, and Ramborger’s Administrators v. Ingraham, 2 Wright 146. There are three allegations in the three special counts, two agreeing in one fact, that it was a loan of money by the plaintiff to Mrs. Helfricker, to enable her to purchase certain lands, or to be used for the improvement of her separate estate; the remaining allegation being that this same bond which was given to secure these loans, was also given to free the lands mentioned in the second count from a judgment held by the plaintiff against another person, and which was alleged to be a valid lien on one only of the three tracts therein described. It is certain that some, if not all, of these considerations, which are pleaded as if each one represented the only consideration for the bond and warrant of attorney, can only form a part or parts of the real consideration. But however this may be, it is sufficient for us to say that neither of them come up to the two decisions just referred to so as to validate the bond, warrant, and judgment, which would not be good, even though given for debts contracted before marriage, or for necessaries for the support and maintenance of her family. If the separate estate of the defendant is liable for these debts thus contracted, it must be reached through some appropriate form of action, and not by means of instruments which this court have decided to be null and void.
Judgment affirmed.